Broyles, C. J.
1. Upon a trial for kidnapping, under an indictment drawn under section 110 of the Penal Code of 1910, the fact that the accused was ignorant of the girl’s age, and that he believed, in good faith, and had good grounds to believe, that she was more than eighteen years of age, is no defense to the indictment. See Gravett v. State, 74 Ga. 191 (1 a); 1 Brill’s Cyclopedia of Criminal Law, § 352, and numerous cases cited.
(a) Under this ruling the refusal of the court to give the requested charge set forth in the motion for a new trial was not error.
2. Conceding (but not deciding) that the admission of the evidence complained of in the motion for a new trial was error, another trial of the case is not required, since, under-the other evidence adduced and the defendant’s statement to the jury, the verdict was demanded.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.